37 F.3d 1502NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
UNITED STATES of America, Appellee,v.Mohamed Khalil JOURANE, Appellant.
No. 94-1989.
United States Court of Appeals,Eighth Circuit.
Submitted:  October 10, 1994.Filed:  October 25, 1994.

Before MAGILL, Circuit Judge, HEANEY, Senior Circuit Judge, and MORRIS SHEPPARD ARNOLD, Circuit Judge.
PER CURIAM.


1
Mohamed Khalil Jourane was indicted by a grand jury on six counts of defrauding the Women, Infants and Children (WIC) program by submitting falsely inflated food vouchers.  After trial, a jury found Jourane guilty on four of the counts.  Jourane was sentenced to two years of probation for each count, to be served concurrently, and to forty hours of community service.  In addition, Jourane was required to pay restitution in the amount of $133.00.


2
Jourane appeals the district court's refusal to suppress eyewitness identifications made by agents of the FBI.  Jourane argues that the photographic arrays shown to the agents were impermissibly suggestive due to the fact that of the six photographs, only Jourane's displayed a "short" beard.  In addition, Jourane appeals the district court's denial of a post- verdict motion for a judgment of acquittal.  Jourane argues that the government failed to prove the requisite element of intent.


3
Having carefully reviewed Jourane's appeal, we conclude that no error of law appears, that the district court properly admitted the eyewitness identifications and denied the motion for a judgment of acquittal, and that an opinion by this court would lack precedential value.  Accordingly, we affirm, without further discussion, the decision of the district court.


4
AFFIRMED. See 8th Cir.  R. 47B.